   Case 19-24308-ABA             Doc 9      Filed 08/01/19 Entered 08/01/19 11:29:24              Desc Main
                                            Document      Page 1 of 4

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
-------------------------------------------------------------------X
                                                                       :
 IN RE:                                                                :   CASE NO.: 19-24308
                                                                       :   CHAPTER: 11
 Divine Empowerment Zone                                               :
                                                                       :   NOTICE OF APPEARANCE
 Debtor                                                                :
                                                                       :   HON. JUDGE.:
                                                                       :   ANDREW B. ALTENBURG JR.
                                                                       :
                                                                       :
                                                                       :
                                                                       :
-------------------------------------------------------------------X


        PLEASE TAKE NOTICE that the undersigned hereby appears in the above-captioned Chapter
11 case on behalf of Selene Finance LP, and hereby requests that all notices given or required to be
given in these cases, and all papers served or required to be served in these cases, be given to and
served upon the following:


                                                     FRIEDMAN VARTOLO, LLP
                                                     Attorneys for Selene Finance LP
                                                     85 Broad Street, Suite 501
                                                     New York, New York 10004
                                                     bankruptcy@FriedmanVartolo.com


        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes all pleadings of
any kind including, without limitation, all notices, motions, complaints and orders, whether written or
oral, formal or informal, however transmitted, related in any way to the debtor, its property or its
estates. The persons listed above request that their names and addresses be added to the mailing matrix.


        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and Demand for
Service of Papers nor any later appearance, pleading, proof of claim, claim, or suit shall constitute a
waiver of (i) the right to have final orders in non-core matters entered only after de novo review by a
District Judge, (ii) the right to trial by jury in any proceeding triable in this case or any case,
controversy, or proceeding related to this case, (iii) the right to have the District Court withdraw the
   Case 19-24308-ABA         Doc 9     Filed 08/01/19 Entered 08/01/19 11:29:24            Desc Main
                                       Document      Page 2 of 4

reference in any matter subject to mandatory or discretionary withdrawal, (iv) any objection to the
jurisdiction or venue of this Court for any purpose other than with respect to this Notice, (v) an election
of remedy, or (vi) any other right, claim, defense, setoff, or recoupment, in law or in equity, under any
agreement, all of which are expressly waived.


Dated: August 1, 2019
       New York, New York

                                              By: /s/ Jonathan Schwalb, Esq.
                                              Jonathan Schwalb, Esq.
                                              FRIEDMAN VARTOLO, LLP
                                              Attorneys for Selene Finance LP
                                              85 Broad Street, Suite 501
                                              New York, New York 10004
                                              T: (212) 471-5100
                                              F: (212) 471-5150
Case 19-24308-ABA               Doc 9      Filed 08/01/19 Entered 08/01/19 11:29:24     Desc Main
                                           Document      Page 3 of 4


     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     Jonathan Schwalb, Esq.
     Friedman Vartolo LLP
     85 Broad Street, Suite 501
     New York, New York 10004
     P: (212) 471-5100
     Attorneys for Selene Finance LP                      Case No.:                19-24308
                                                                             ____________________

                                                          Chapter:                    11
                                                                             ____________________


     In Re:                                               Adv. No.:          ____________________
     Divine Empowerment Zone                              Hearing Date:      ____________________

                                                          +RQJudge:       Andrew B. Altenburg Jr.
                                                                            ____________________




                                     CERTIFICATION OF SERVICE

1. I, ____________________________
       Theodore Weber              :

           ‫ ܆‬represent ______________________________ in the this matter.

                                             Jonathan Schwalb, Esq.
           ‫ ܆‬am the secretary/paralegal for ___________________________, who represents
           ______________________________
           Selene Finance LP              in the this matter.

           ‫ ܆‬am the ______________________ in the this case and am representing myself.



2.         On _____________________________
                      August 1, 2019       , I sent a copy of the following pleadings and/or documents
           to the parties listed in the chart below.
              - Notice of Appearance



3.         I certify under penalty of perjury that the above documents were sent using the mode of service
           indicated.

Date:      _______________________
           August 1, 2019                                /s/ Theodore Weber
                                                         __________________________________
                                                         Signature
Case 19-24308-ABA     Doc 9   Filed 08/01/19 Entered 08/01/19 11:29:24      Desc Main
                              Document      Page 4 of 4




Name and Address of Party Served      Relationship of               Mode of Service
                                     Party to the Case
Divine Empowerment Zone                                  ‫ ܆‬Hand-delivered
408 Copley Road
                                   Debtor(s)             ‫ ܆‬Regular mail
Haddonfield, NJ 08033
                                                         ‫ ܆‬Certified mail/RR
                                                         ‫ ܆‬E-mail
                                                         ‫ ܆‬Notice of Electronic Filing (NEF)
                                                         ‫ ܆‬Other _____________________
                                                           (as authorized by the court *)

                                                         ‫ ܆‬Hand-delivered
                                                         ‫ ܆‬Regular mail
                                                         ‫ ܆‬Certified mail/RR
                                                         ‫ ܆‬E-mail
                                                         ‫ ܆‬Notice of Electronic Filing (NEF)
                                                         ‫ ܆‬Other _____________________
                                                           (as authorized by the court *)

                                                         ‫ ܆‬Hand-delivered
                                                         ‫ ܆‬Regular mail
                                                         ‫ ܆‬Certified mail/RR
                                                         ‫ ܆‬E-mail
                                                         ‫ ܆‬Notice of Electronic Filing (NEF)
                                                         ‫ ܆‬Other _____________________
                                                           (as authorized by the court *)

U.S. Trustee                                             ‫ ܆‬Hand-delivered
US Dept of Justice
Office of the US Trustee           U.S. Trustee          ‫ ܆‬Regular mail
One Newark Center Ste 2100                               ‫ ܆‬Certified mail/RR
Newark, NJ 07102
                                                         ‫ ܆‬E-mail
                                                         ‫ ܆‬Notice of Electronic Filing (NEF)
                                                         ‫ ܆‬Other _____________________
                                                           (as authorized by the court *)



                                          2
